Citation Nr: 1524327	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Entitlement to a rating in excess of 10 percent for service-connected hepatitis.

3.  Entitlement to increased ratings for cirrhosis, currently assigned staged ratings of 0 percent prior to May 18, 2009, 30 percent from May 18, 2009 to November 20, 2009, 50 percent from November 21, 2009 to November 27, 2009, and 70 percent from November 28, 2009.

4.  Entitlement to a rating in excess of 30 percent for major depressive disorder.

5.  Entitlement to an effective date earlier than June 9, 2008 for the grant of service connection for cirrhosis.

6.  Entitlement to an effective date earlier than July 12, 2010 for the grant of service connection for major depressive disorder based on clear and unmistakable error (CUE).

7.  Entitlement to an effective date earlier than November 28, 2009 for entitlement to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from August 1971 to October 1973.  He died in August 2010.  The appellant is his spouse.  In an April 2013 determination letter, the RO accepted the appellant as the Veteran's substitute in the claims pending at the time of the Veteran's death.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2009 (continued a 10 percent rating for hepatitis), December 2010 (found no new and material evidence to reopen a claim of service connection for hypertension), and April 2013 (granted service connection, for accrued purposes, for cirrhosis and assigned staged ratings (as noted on the preceding page); granted service connection, for accrued purposes, for major depressive disorder and assigned a 30 percent evaluation, effective July 12, 2010; and granted entitlement to TDIU, for accrued purposes, effective November 28, 2009) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for hypertension (on de novo review), the rating issues for cirrhosis and major depressive disorder, and the issues regarding effective dates for cirrhosis, major depressive disorder, and TDIU are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


FINDINGS OF FACT

1.  The Veteran did not appeal an August 2007 rating decision which denied service connection for hypertension, and it became final. 

2.  Evidence received since the August 2007 rating decision which denied service connection for hypertension, including post service treatment records suggesting that the Veteran's hypertension may be related to his service-connected cirrhosis, relates to a previously unestablished element; thus, it is new and material.

3.  A claim for entitlement to an increased rating for hepatitis was pending at the time of the Vetearn's death in August 2010.

4.  The appellant's claim of entitlement to accrued benefits (substitution) was received within one year of the Veteran's death.

5.  Throughout the rating period on appeal, the Veteran's hepatitis was reasonably shown to have been manifested by daily fatigue, malaise, and anorexia with minor weight loss; substantial weight loss and hepatomegaly, or incapacitating episodes having a total duration of at least six weeks within a 12 month period were not shown.
CONCLUSIONS OF LAW

1.  The August 2007 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for a 40 percent evaluation, and no higher, for hepatitis have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7354 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in April 2009, VA notified the Veteran of the information needed to substantiate and complete his claim for an increased rating for hepatitis, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

As this decision reopens the Veteran's claim for entitlement to service connection for hypertension, discussion of the adequacy of VA's duties to notify and assist is unnecessary as no prejudice results.


In September 2010, the appellant, the Veteran's surviving spouse, submitting a statement indicating that she wished to continue the Veteran's claim and requesting substitution.  An April 2013 RO memorandum notes that the appellant qualifies as the proper substituted claimant and her request for substitution was granted.

The Veteran's pertinent post service medical records are associated with the record.  The Veteran was also afforded a VA examination to assess the current severity of his hepatitis in May 2009.  The Board finds that the report of this examination is adequate for rating purposes.  The examination was thorough and contained the findings needed to address the matter of an increased rating.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record is adequate to decide this matter, and that no further development of the evidentiary record is necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

New and Material Evidence - Hypertension 

Sufficient evidence has been received to reopen the claim for service connection for hypertension.  An August 2010 record reflects hepatitis C with liver cirrhosis and portal hypertension.  A November 2009 record indicates a discharge diagnosis of "increasing lower extremity edema and ascites secondary to portal hypertension related to cirrhosis."  The Board notes that in April 2013, service connection for cirrhosis was granted.  The evidence raises a reasonable possibility of substantiating the claim and the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010).  De novo review of the claim for service connection for hypertension is addressed in the Remand below.  .  


Increased Rating for Hepatitis

For the purposes of this appeal, the record shows that the Veteran's claim for an increased rating for hepatitis remained pending at the time of the Veteran's death.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.         38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In April 2009, the Veteran filed a claim for increase for his service-connected hepatitis, stating he has been evaluated in stage IV of the disability and was due to begin interferon treatment soon.

On May 2009 VA examination, the examiner noted that the Veteran was diagnosed with hepatitis in 1973 and will be starting treatment for hepatitis C in the near future.  The examiner noted that there was no history of trauma, neoplasm, or of alcohol use/abuse.  The examiner noted symptoms of hepatitis [type C and type B] to include near-constant fatigue, malaise, nausea, daily anorexia, intermittent right upper quadrant pain, and weight loss.  The examiner diagnosed hepatitis B, although he indicated that based on the Veteran's labs, he has a history of Hepatitis B exposure, but no signs of active Hepatitis B and therefore no progression of it.  

A July 2010 treatment record notes chronic hepatitis C.  Also in July 2010, the Veteran's private physician submitted a statement indicating that the Veteran has active chronic hepatitis C and evidence of previous hepatitis B.

In August 2010, the Veteran died.  In September 2010, his spouse, the appellant, requested substitution for the Veteran's pending claim.  As noted above, an April 2013 RO memorandum notes that the appellant qualifies as the proper substituted claimant and her request for substitution was granted.

The Veteran is presently rated 10 percent under Code 7345-7354.  Initially the Board notes that Code 7345 is used for rating hepatitis B.  As the evidence above shows that the Veteran did not have active hepatitis B, but instead had active chronic hepatitis C, the Board finds that the more appropriate code for rating the Veteran's hepatitis is Code 7354.  Under Code 7354, a 10 percent rating is warranted for hepatitis C when there is serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  A 20 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent rating is warranted with near-constant debilitating symptoms. 38 C.F.R. § 4.112, Code 7354 (2007).  Note (2) following Code 7354 provides that "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

Following a review of the evidence during the period on appeal, it was noted that the Veteran's hepatitis was now manifested by near-constant fatigue, malaise, nausea, daily anorexia, intermittent right upper quadrant pain, and weight loss.  The examiner indicated that the Veteran's weight was 178 pounds and reflected a loss of less than 10 percent compared to the baseline.  These findings reflect that the symptoms of the Veteran's hepatitis clearly exceeded in severity the criteria for a 10 percent rating, and also exceeded the criteria for a 20 percent rating.  While hepatomegaly was not noted and therefore the criteria for a 40 percent rating were not fully met, the Board finds that the manifestations of the hepatitis C are reasonably shown to have approximated those criteria throughout the pendency of this appeal, warranting the assignment of an increased 40 percent rating.

The focus next turns to whether the next higher, 60 percent (or even higher) rating may be warranted.  Notably, the May 2009 VA examination found manifestations that only approximated (and did not fully satisfy) the 40 percent criteria.  In this regard, the examiner report that the Veteran only experienced weight loss that was less than 10 percent compared to his baseline.  Substantial weight loss (more than 20 percent - see 38 C.F.R. § 4.112) or other evidence of malnutrition is not shown.  Further, as noted above, there is no evidence of hepatomegaly.  Consequently, a still higher rating of 60 percent or more is not warranted.

The Board has also considered whether this matter warrants referral for extra-schedular consideration.  The Veteran, prior to his death, reported fatigue, malaise, nausea, anorexia, right upper quadrant pain, and weight loss, which are encompassed by the 40 percent rating now assigned.  The evidence does not show any other impairment beyond that for which he is now being compensated.  Accordingly referral for extra-schedular consideration is not indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Board further finds that all of the pertinent symptoms and manifestations of the Veteran's service-connected disabilities are addressed by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.
 
When evidence of unemployability is presented, the issue of whether a total disability rating based on individual unemployability (TDIU) will be assigned should be handled during the determination of the disability rating assigned.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  A May 2009 VA examination report reflects that the Veteran was presently working as a school bus driver.  The Veteran has been granted a TDIU, effective from November 2009.  The Board has remanded the issue of entitlement to an earlier effective date for TDIU below; therefore, no further discussion is warranted at this time.   


ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, the claim is reopened; the appeal is allowed to this extent. 

A 40 percent rating, and no higher, for the Veteran's hepatitis is granted, subject to the regulations governing payment of monetary awards.


REMAND

Hypertension

The appellant contends that the Veteran's hypertension was related to his service-connected hepatitis.  Postservice treatment records show a diagnosis of hypertension.  As noted above, a November 2009 record indicates a discharge diagnosis of "increasing lower extremity edema and ascites secondary to portal hypertension related to cirrhosis."  Accordingly, the Board finds that a medical opinion may be useful to determine if the Veteran's hypertension was related to, or aggravated by, his now service-connected cirrhosis.

The examiner should consider the pertinent evidence of record, to include the January 2007 VA examination report, the May 2009 record which reflects no signs of portal hypertension, the August and November 2009 records which discuss portal hypertension, and the Veteran's hypertension level of severity prior to cirrhosis, and the level of severity after cirrhosis.  

Rating Cirrhosis
Rating Major Depressive Disorder
Effective date for Cirrhosis
Effective date for Major Depressive Disorder
Effective date for a TDIU

An April 2013 rating decision granted service connection, for accrued purposes, for cirrhosis and assigned staged ratings of 0 percent prior to May 18, 2009, 30 percent from May 18, 2009 to November 20, 2009, 50 percent from November 21, 2009 to November 27, 2009, and 70 percent from November 28, 2009; granted service connection for major depressive disorder, for accrued purposes, and assigned a 30 percent rating, effective July 12, 2010; and granted entitlement to a TDIU, for accrued purposes, effective November 28, 2009.  

Correspondence from the appellant's attorney received in May 2013 expresses disagreement with the ratings assigned for the cirrhosis and the major depressive disorder, and expresses disagreement with the effective dates assigned for the cirrhosis, the major depressive disorder (to include on the basis of CUE), and a TDIU.  The AOJ has not issued a SOC in these matters.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  These matters are not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.


Accordingly, the case is REMANDED for the following actions:

1.  Forward the record to an appropriate clinician for a review and opinion regarding whether the Veteran's hypertension was at least as likely as not (50 percent or greater probability) causally related to, or aggravated by, his service-connected cirrhosis and/or hepatitis.  

The term aggravation is defined as chronically increased in severity beyond the natural progression of the disease. 

The clinician should explain the rationale for all opinions.  If the clinician finds that the Veteran's hypertension was aggravated by a disability (e.g. cirrhosis, hepatitis), the clinician should discuss the level of severity of the Veteran's hypertension prior to the aggravating disability as compared to the level of severity of the Veteran's hypertension after onset of the aggravating disability symptoms/disease. 

The clinician should consider the pertinent evidence of record to include: a.) the January 2007 VA examination report; b.) the May 2009 record which reflects no signs of portal hypertension; c.) the August and November 2009 records which discuss portal hypertension, and d.) the Veteran's hypertension level of severity prior to cirrhosis, and the level of severity after cirrhosis.  

2.  Thereafter, readjudicate the claim for service connection for hypertension.  If it remains denied, issue an appropriate supplemental statement of the case and allow the appellant and her attorney opportunity to respond before returning the case to the Board.

3.  Regarding the matters of the ratings for cirrhosis and major depressive disorder, and the effective dates for cirrhosis, major depressive disorder, and TDIU, issue an appropriate statement of the case.  The appellant and her attorney should be advised of the time limit for perfecting the appeal, and afforded the opportunity to do so.  If, and only if, a timely substantive appeal is file, should thee matters should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


